DETAILED ACTION

Status of Claims
Claims 1-15 and 17-19 are pending.  Of the pending claims, claims 1-5, 10-15, and 19 are presented for examination on the merits, and claims 6-9, 17, and 18 are withdrawn from examination.
Claims 1 and 14 are currently amended.  Claim 6 is withdrawn-currently amended.  Claim 19 is new.

Status of Previous Objection to the Drawings
The previous objection to the drawings is withdrawn in view of the replacement drawing sheets filed 06/27/2022.

Status of Previous Claim Rejections under 35 USC § 112
The previous rejections of claim 15 under 35 USC § 112(b) and 35 USC § 112(d) are withdrawn in view of the amendment to claim 1.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-5, 10, 12-15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,066,342 to Rioja et al. (“Rioja”).
Regarding claims 1-5, 14, 15, and 19, Rioja teaches aluminum base alloy products.  Col. 1, lines 10-15.  The alloy composition includes the following elements in percent by weight (abstract; col. 3, lines 20-29, 35-39):
Element
Claim 1
Dependent Claims
US 5,066,342
Cu
2.5 - 3.4
2.9 - 3.1 (claim 2)
up to 5.0 (2.5 - 5.0)
Li
1.6 - 2.2
1.65 - 1.75 (claim 3)
0.5 - 4.0 (1.50 - 3.0)
Mg
0.4 - 0.9
 
0 - 5.0 (0.2 - 2.5)
Mn
0.2 - 0.6
0.4 - 0.6 (claim 4)
0 - 2.0 (0.1 - 0.8)
Zr
0.08 - 0.18
0.14 - 0.15 (claim 5)
0 - 1.0
Zn
≤ 0.4
0.2 - 0.4 (claim 15)
0 - 9.0 (0.2 - 11)
Ag
< 0.1
< 0.05 (claims 15 & 19)
-----------
Fe
(Fe+Si) ≤ 0.20
 
max. 0.5
Si
(Fe+Si) ≤ 0.20
 
max. 0.5
At least one of
 
 
 
   Ti
0.01 - 0.15
 
0.01 - 0.2
   Sc
0.01 - 0.15
 
0.01 - 0.2
   Cr
0.01 - 0.3
 
0.01 - 0.2
   Hf
0.01 - 0.5
 
up to 0.6
   V
0.01 - 0.3
 
0.01 - 0.2
Al
rest
 
balance
other elements
≤ 0.05 each
 
impurities ≤ about 0.25 each
other elements
≤ 0.15 in total
 
impurities ≤ 0.5 in combination


Element
Claim 1
Claim 14
US 5,066,342
Cu
2.5 - 3.4
2.8 - 3.2
up to 5.0 (2.5 - 5.0)
Li
1.6 - 2.2
1.65 - 1.8
0.5 - 4.0 (1.50 - 3.0)
Mg
0.4 - 0.9
0.5 - 0.8
0 - 5.0 (0.2 - 2.5)
Mn
0.2 - 0.6
0.3 - 0.6
0 - 2.0 (0.1 - 0.8)
Zr
0.08 - 0.18
0.12 - 0.16
0 - 1.0
Zn
≤ 0.4
0.05 - 0.4
0 - 9.0 (0.2 - 11)
Ag
< 0.1
< 0.1
-----------
Fe
(Fe+Si) ≤ 0.20
(Fe+Si) ≤ 0.20
max. 0.5
Si
(Fe+Si) ≤ 0.20
(Fe+Si) ≤ 0.20
max. 0.5
At least one of
 
 
 
   Ti
0.01 - 0.15
0.01 - 0.05
0.01 - 0.2
   Sc
0.01 - 0.15
0.02 - 0.1
0.01 - 0.2
   Cr
0.01 - 0.3
0.02 - 0.1
0.01 - 0.2
   Hf
0.01 - 0.5
0.02 - 0.1
up to 0.6
   V
0.01 - 0.3
0.01 - 0.05
0.01 - 0.2
Al
rest
rest
balance
other elements
≤ 0.05 each
≤ 0.05 each
impurities ≤ about 0.25 each
other elements
≤ 0.15 in total
≤ 0.15
impurities ≤ 0.5 in combination


In the table above, the ranges in parentheses denote alloys “typically” in line with Rioja’s invention.
Cr, V, Hf, Zr, Ti, and Sc are grain structure control materials that are typically added in the range of 0.01-0.2 wt.%, with Hf added up to typically 0.6 wt.%.  Col. 4, lines 31-33.
Rioja makes no mention of the intentional addition of Ag; thus, it is presumed to be absent entirely or present only in impurity amounts (about 0.25 wt.% or less) in the alloy.
Depending on the product, the alloy may be made into a plate having a thickness of 0.25 to 6.0 inches (6.35 mm to 152.4 mm) (col. 6, lines 5-8), which encompasses the claimed range.
The overlap between the ranges taught in the prior art and recited in the claims creates a prima facie case of obviousness because there is utility over an entire range disclosed in the prior art.  MPEP § 2144.05(I).       
Regarding claim 10, an example product is a wing spar (structural element).  Col. 6, lines 12-14.
Regarding claims 12 and 13, the product is capable of being artificially aged to a yield strength (Rp0.2) as high as 95 ksi (655 MPa), with useful strengths being in the range of 50 to 85 ksi (345 to 586 MPa) (col. 9, lines 45-50), which overlap the claimed range.  The corresponding fracture toughness (KQ) for plate products can be 15 to 75 ksi sq. rt. (in.) (16.5 to 82.5 MPa·√m) (col. 9, lines 45-50), which overlaps the claimed range.  The yield strength can be measured in the ‘L’ direction (Rp0.2(L)), and the toughness can be measured in the L-T direction (KQ(L-T)).  Tables III and IV.
Further regarding claims 12 and 13 and with respect to the claimed equations, Rioja teaches inventive examples that satisfy the claimed relationships.  Using the TYS (L) (tensile yield strength) and toughness values (L-T) in Example III converted to the claimed units, toughness of 35 ksi·√in (38.5 MPa·√m) exceeds 33.5 (relationship recited in claim 12) and 35.5 (relationship recited in claim 13).  Using the TYS (L) (tensile yield strength) and toughness values (L-T) in Example IV converted to the claimed units, toughness of 49.9 ksi·√in (54.9 MPa·√m) exceeds 31.1 (relationship recited in claim 12) and 33.1 (relationship recited in claim 13).  Additionally, the broader overlapping ranges noted in the preceding paragraph cover the values of the claimed relationship.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Rioja, as applied to claim 10 above, alone, or optionally further in view of US 2009/0159159 (A1) to Danielou et al. (“Danielou”).
Regarding claim 11, Rioja teaches an example product is a wing spar (structural element adapted for being used as a stiffener or frame for manufacturing an airplane-wing lower-surface or upper-surface).  Col. 6, lines 12-14.
Alternatively regarding claim 11, Rioja teaches an example product is a wing spar (col. 6, lines 12-14), but does not specifically teach the products or pairing of products recited after the term “optionally” in the claim.
Danielou, directed to Al-Li rolled products for aerospace applications, teaches that wing components include wing skin, stringers or stiffeners, ribs, spars.  Title; para. [0002], [0038].  Rioja teaches the need to use aluminum-lithium alloys in the manufacture of aircraft parts.  Col. 1, lines 15-26.  Rioja also teaches that its alloys possess improved strength and toughness characteristics and that they can be used in wing or body panels.  Col. 2, lines 33-36; col. 6, lines 12-19.  It would have been obvious to one of ordinary skill in the art to have used Rioja’s alloys in the manufacture of wing components, such as stiffeners and ribs in addition to spars, because Rioja’s alloys meet the desired mechanical properties of these parts.

Double Patenting
Claims 1-5, 10, 11, 14, 15, and 19 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 11-14, and 19 (filed 07/01/2022) of copending Application No. 16/607,703 (reference application) in view of Rioja.
The claims of the reference application recite components and ranges that overlap the components and ranges of the instant claims.  Although the claims of the copending application do not recite thickness, this thickness recited in the instant claims does not patentably distinguish them from the copending claims.  
Rioja, directed to aluminum alloy base products, teaches that alloy thickness depends on the final product.  Depending on the product, the alloy may be made into a plate having a thickness of 0.25 to 6.0 inches (6.35 mm to 152.4 mm) (col. 6, lines 5-8), which encompasses the claimed range.  Col. 6, lines 5-8.  Thus, depending on the specific part manufactured, it would have been obvious to one of ordinary skill in the art to have selected a particular thickness, such as the thicknesses disclosed in Rioja, in order to meet technical specifications of a particular device or product.
This is a provisional nonstatutory double patenting rejection.

Response to Arguments
Applicant’s arguments with respect to Heymes et al. (US 2010/0126637 (A1)) and Danielou et al. (WO 2015/086921 (A2), equivalent to US 2016/0237532 (A1)) have been considered, but they are moot because neither Heymes et al. nor Danielou et al. are relied upon to reject the claims.
With respect to applicant’s argument regarding the non-statutory obviousness-type double patenting rejection, applicant states that the specification and claims 7 and 8 of US 16/603,703 disclose thickness of greater than 150 mm.
In response, double patenting involves a claim-by-claim analysis.  Claims 7 and 8 of US 16/603,703 are not relied upon in the double patenting rejection.  The claims relied upon in US 16/603,703 are claims 1-5, 11-14, and 19.  Additionally, it should be noted that claims 1-5, 11-14, and 19 of US 16/603,703 do not place any restrictions on the thickness of the alloy.  Given that there is no patentable distinction when the differences pertain to size and shape (MPEP § 2144.04(IV)(A-B), it is proper to cite to US 16/603,703, along with Rioja, in making such a rejection.   



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANESSA T. LUK whose telephone number is (571)270-3587. The examiner can normally be reached Monday-Friday 9:30 AM - 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D. Hendricks, can be reached at 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VANESSA T. LUK/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        
August 22, 2022